Citation Nr: 9900116	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-10 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970, with service in the Republic of Vietnam.  With regard 
to the current issue on appeal, this matter initially came 
before the Board of Veterans Appeals (Board) on appeal from 
a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation, 
effective from March 8, 1994.

In a decision dated in February 1997, the Board remanded the 
issue to the RO for further development and readjudication.  
Upon completion of additional development, the RO granted a 
30 percent rating for the service-connected PTSD, retroactive 
to March 8, 1994.  The veteran disagreed with the increased 
rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has nightmares all the time and 
wakes up in a cold sweat.  He also contends that if there is 
a sudden noise such as a backfire from a car, he will dive to 
the ground.  He also claims that he is not able to be 
employed because his PTSD prevents him from being around any 
size group of people.  The veteran claims that he receives 
treatment for PTSD and also takes medication for the 
condition.  It is argued on the veterans behalf that his 
PTSD symptoms warrant a 50 percent evaluation based on the 
criteria in effect prior to November 7, 1996.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The service-connected PTSD currently is manifested by 
normal range of psychomotor behavior, neutral and mildly 
restricted affect, articulate speech which is clear, guide 
directed, coherent and logical, no suicidal or homicidal 
thoughts, mildly compromised attention and concentration, 
fair insight, and grossly intact judgment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996);  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veterans claim, and that no 
further assistance to the veteran with respect to the claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In a May 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating from 
March 8, 1994, the date it received the veterans claim for 
service connection for PTSD.  The decision was based on the 
service records and the other evidence then of record, with 
application of the law and VA regulations in effect at that 
time.  The veterans service records demonstrate that he 
served in combat in Vietnam and received the combat infantry 
badge and air medal.  Medical evidence of record at the time 
demonstrate a diagnosis of PTSD and that the veteran had been 
participating in a PTSD group.

VA outpatient treatment records, dated in February 1994, and 
a statement from a VA physician, dated in February 1994, 
demonstrate a diagnosis of PTSD.  However, the veteran 
underwent a VA psychiatric examination in May 1994 and the 
pertinent diagnoses were anxiety with moderate depression and 
history of chronic alcoholism and illicit drug abuse.

In June 1994, the veteran underwent a comprehensive VA 
psychiatric assessment.  It was noted that the veteran had 
begun participating in a Vietnam group one week earlier and 
that he had received treatment at the Mental Health Clinic 
intermittently over the past several years.  The veteran had 
hypervigilance, exaggerated startle reflex, flashbacks, 
combat memories, low frustration tolerance with occasionally 
becoming violent if provoked, avoidance of actions that 
reminded him of Vietnam (has stopped hunting since return 
from Vietnam), avoidance of relationships due to fear of loss 
and disappointment, insomnia, intermittent periods of 
depression, and impaired concentration.  He denied 
experiencing hallucinations or delusions.  It was noted that 
he had self-medicated for 20 years and had been trying to 
remain sober for the last few years.  The pertinent diagnosis 
was PTSD.

A VA outpatient treatment record dated in November 1994 
demonstrates that the veteran was very active in the PTSD 
group.  In addition, it was noted that his attention was 
disrupted by intrusive thoughts.

An addendum to the June 1994 VA evaluation, dated in December 
1994, demonstrates that the veteran suffered from intrusive, 
avoidant, arousal symptoms of PTSD, which were severe and 
chronic.  According to the physician, the veteran was 
severely disabled by his PTSD and had been in psychiatric 
treatment for many years but continued to present with 
minimal improvement and his symptoms were unremitting and 
intractable.  It was noted that the veteran lived with his 
chronically ill parents, could not maintain employment, was 
socially isolated and had no support system except for weekly 
AA meetings.  It was further noted that the veteran was 
independent with regard to activities of daily living and 
that his judgment was not impaired.

A VA psychiatric examination report dated in April 1995 
demonstrates that the veteran was married once for 14 years 
and it ended in a divorce in 1985.  He attended PTSD groups 
and was taking medication which included trazodone.  A mental 
status examination revealed that he was somewhat anxious, 
fidgety, and became more anxious as he talked about his 
Vietnam experiences.  His speech was monotonous, soft, 
coherent, relevant, goal-oriented, with little spontaneous 
speech.  He was not suicidal or homicidal and denied 
delusions or hallucinations.  His memory appeared normal and 
he was oriented times three.  His insight and judgment were 
fair.  The diagnoses were PTSD, alcohol abuse and drug abuse.

A VA psychiatric examination report dated in May 1998 
demonstrates that the veterans current symptoms included 
sleep disturbance, loss of temper, nightmares every night, 
sometimes waking violently and in sweats, flashbacks, 
nervousness and jumpiness when he heard gunfire and 
firecrackers, avoidance of war movies, and depression.  He 
was currently living with his parents on a farm.  The veteran 
reported that he had 10 friends and sometimes visited with 
them.  In regard to his job history, he had worked in an auto 
plant for one year after high school and following discharge 
from the military he went back.  He then did a variety of 
jobs until January 1998 when he was told not to stress 
himself anymore with work.  A mental status examination 
revealed that he was polite and had a positive attitude 
toward the interview session.  He exhibited normal range of 
psychomotor behavior.  His affect was neutral and mildly 
restricted and his affect remained calm throughout the 
conversation regardless of the type of material presented. 
His speech was articulate, clear, guide directed, coherent 
and logical.  He denied any suicidal or homicidal thoughts.  
He stated that he experienced visions of people and that he 
sometimes became paranoid.  He was alert and oriented times 
four.  He had concrete thoughts.  His attention and 
concentration was mildly compromised.  His insight seemed to 
be fair and his judgment was grossly intact.  The Global 
Assessment of Functioning (GAF) score was noted as 60 and the 
Axis I diagnoses were PTSD, mild to moderate, history of 
alcohol abuse in full remission, and history of polysubstance 
abuse.  The examiner noted that the veterans claims file had 
been reviewed.  In regard to the veterans employability, the 
examiner noted that the veteran stated that his main reason 
for not being able to work was due to his heart disorder and 
that if his physical condition was stabilized, he would 
probably go to work.  The examiner further noted that the 
severity of the veterans current symptomatology was mild to 
moderate and, considering the entire picture, the veterans 
GAF score was 65 to 70.  The veteran was found to be 
competent for VA purposes.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, during the pendency of this 
appeal, VA amended several sections of the Schedule for 
Rating Disabilities (Rating Schedule) in order to update the 
portion of the Rating Schedule, pertaining to mental 
disorders to ensure that current medical terminology and 
unambiguous criteria are used.  61 Fed. Reg. 52,695 (1996) 
(to be codified at 38 C.F.R. §§ 4.125 to 4.130).  The changes 
included redesignation of § 4.132 as § 4.130 and the revision 
of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  In some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board notes that the RO evaluated 
the veterans claim under the old regulations in making its 
rating decision dated May 1995 and in assigning a 10 percent 
rating for the service-connected PTSD.  The June 1995 
statement of the case referred to the regulations then in 
effect.  In June 1998, the RO issued another decision that 
evaluated the veterans claim using the new regulations and 
awarded a 30 percent rating for PTSD.  The veteran was 
notified of the amended regulations in a supplemental 
statement of the case issued in June 1998.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the former criteria set forth under Diagnostic Code 
9411, a 50 percent disability rating is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  A 70 percent evaluation for PTSD 
is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation is warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran is 
demonstrably unable to obtain or retain employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  See 61 Fed. Reg. 
52,695-52,702 (1996) (to be codified at 38 C.F.R. § 4.130).  
A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met under either 
the former or the amended rating criteria.  The more recent 
medical evidence does not demonstrate that the severity of 
the veterans PTSD warrants a 50 percent rating under the 
former criteria as it does not demonstrate considerable 
impairment of the veterans ability to establish or maintain 
effective or favorable relationships with people or 
considerable industrial impairment.  The May 1998 VA 
examination report demonstrates that the veteran reported 
that he had bruised a couple of girlfriends at night due to 
his nightmares.  Accordingly, he is able to establish 
relationships with women.  The veteran also reported that he 
has 10 friends and some days goes to visit with a friend.  
This demonstrates that he has established and maintains 
several friendships.  He is also not completely isolated as 
he lives with his parents and also has some support from a 
sister.  In regard to industrial impairment, it appears from 
the veterans statement recorded in the May 1998 VA 
examination report that his inability to work is due to his 
physical disorders and that his PTSD does not cause or 
contribute to his current unemployability. The veteran 
himself stated that he would return to work if his heart 
condition was stabilized. The examiner in May 1998 concluded 
that the service-connected PTSD was manifested only by mild 
to moderate symptoms. The Global Assessment of Functioning 
score of 60 reported in May 1998 represents moderate 
difficulty in social and occupational functioning. Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition. 
Accordingly, the Board finds that the present evaluation of 
30 percent is appropriate. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996);  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not worked due to a 
heart condition and does not demonstrate that the disability 
at issue has required recent hospital treatment. Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
